                   Case 2:16-cv-03799-DJH Document 70-1 Filed 04/18/19 Page 1 of 8

AO 888 (Rev. 02114) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                                  District of Arizona

         HKB, Inc., an Arizona corporation, et al.,                           )
                               Plaillliff                                     )
                                  v.                                          )        Civil Action No. 2:16-cv-03799-DJH
    Board of Trustees for the Carpenters Southwest                            )
                    Trusts, et al.,.                                          )
                              Defendant                                       )

                       SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                         OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                       TOM ALLEN AKA THOMAS ALLEN

                                                       (Name ofperson to whom this subpoena is directed)

      f5Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
           SEE ATTACHED LIST OF DOCUMENTS


 Place: Camelback Corridor                                                              Date and Time:
        4742 N. 24th Street, Suite 300                                                                       05/07/2019 9:00am
        Phoenix, Arizona 85016

     0 Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

I Place:                                                                              I Date and Time:


       The following provisions of Fed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: April         \\ , 2019
                                  CLERK OF COURT
                                                                                           OR

                                            Signature of Clerk or Deputy Clerk

The name, address, e-mail addres~ and telephone number of the attorney representing (name ofparty)Board of Trustees
for the Southwest Trusts;. and ~arpenters Southwest
Administrative Corporation                                             , who issues or requests this subpoena, are:
Stephen Zeller, CA Bar #265664, DeCarlo & Shanley, a Prof.Corp. Email: szeller@deconsel.com
533 S. Fremont Ave., 9th Floor, Los Angeles, CA 90071 Ph: 213-488-4100 & Fax:213-488-4180

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                   Case 2:16-cv-03799-DJH Document 70-1 Filed 04/18/19 Page 2 of 8

AO 888 (Rev. 02114) Subpoena to Produce Docwnents, Infonnation, or Objects or to Pennit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 2:16-cv-03799-DJH

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)


            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                          on (date)                                    ; or

            0 I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            $

My fees are$                                      for travel and $                              for services, for a total of$                 0.00



            I declare under penalty of perjury that this infonnation is true.


Date:
                                                                                                   Server's signature



                                                                                                Printed name and title




                                                                                                    Server's address


Additional infonnation regarding attempted service, etc.:
                    Case 2:16-cv-03799-DJH Document 70-1 Filed 04/18/19 Page 3 of 8

AO 888 (Rev. 02/14) Subpoena to Produce Documents, lnfonnation, or Objects or to Pennit Inspection of Premises in a Civil Action( Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                               (ii) disclosing an unretained expert's opinion or information that does
                                                                                  not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a               study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                    (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within I 00 miles of where the person resides, is employed, or             described in Rule 45( d)(3 )(B), the court may, instead of quashing or
regularly transacts business in person; or                                        modi tying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly       conditions if the serving party:
transacts business in person, if the person                                            (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                     otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (c) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
  (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles ofwhere the person resides, is         procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
  (B) inspection of premises at the premises to be inspected.                         (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                     (B) Form for Producing Electronically Stored information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney             If a subpoena does not specifY a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must               (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include            person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees-on a party or attorney who           information in more than one form.
fails to comply.                                                                     (D) Inaccessible Electronically Stored Information. The person
                                                                                  responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                     of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of      reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible            26(b)(2)(C). The court may specifY conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises-or to            (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is served. If an objection is made,          (i) expressly make the claim; and
the following rules apply:                                                            (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from     trial-preparation material, the person making the claim may notifY any party
significant expense resulting from compliance.                                    that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                            information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where          until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modifY a subpoena that:                      information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no     resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modifY the subpoena if it requires:                              who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
       Case 2:16-cv-03799-DJH Document 70-1 Filed 04/18/19 Page 4 of 8


 1   RE:   HKB, Inc. v. Board of Trustees for the Cat]Jenters Southwest Trusts
           USDC Case No. 2:16-cv-03799-DJH and 2: 17-cv-00198-DJH
 2
 3                                      DEFINITIONS
 4         1.     The term "PERSON" includes without limitation any natural person,
 5   firm, association, partnership, corporation, or any other form of legal entity.
 6         2.     The term "COMMUNICATION" or "COMMUNICATIONS" means
 7   any transmission of information from one person to another, including without
 8   limitation by personal meeting, telephone, letter, telegraph, electronic mail
 9   ("e-mail"), electronic bulletin boards, electronic "chat rooms," and other similar
10   forms of electronic correspondences, teleconference, facsimile, or telex.
11         3.     The term "DOCUMENT" or "DOCUMENTS" shall, consistent with
12   Rule 34(a) of the Federal Rules of Civil Procedure, mean all physical or "hard
13   copy" documents, including, but not limited to, writings, drawings, graphs, charts,
14   photographs, letters, files, memoranda, calendars, and reports.
15         4.     The term "ELECTRONICALLY STORED INFORMATION" shall
16   mean native files (including all embedded files and metadata) of electronic data
17   stored in any medium, including, but not limited to, electronic mail ("e-mail"),
18   voicemail, word processing documents and spreadsheets, audio and video
19   recordings, and any other electronically stored files regardless of the storage
20   medium in which it resides, including, but not limited to, computer hard drives (for
21   example, laptops, desktops, and servers), removable storage media (for example,
22   tapes, disks, cards, and flash memory devices), PDAs, networked drives and optical
23   storage devices such as CDs and DVDs. This definition includes information
24   contained on backup tapes and all other recovery and archival systems. To the
25   extent that YOU possess data in non-standard formats (including legacy data), YOU
26   shall translate such information into a reasonably usable format and produce both
27   the source non-translated data and the translated version.
28         5.     The term "RELATING TO" or "RELATE TO" means constituting,
       Case 2:16-cv-03799-DJH Document 70-1 Filed 04/18/19 Page 5 of 8


 1   comprising, pertaining to, referring to, recording, evidencing, containing, setting
 2   forth, reflecting, showing, disclosing, describing, explaining, summarizing,
 3   supporting, contradicting, refuting, or concerning, whether directly or indirectly.
 4         6.     The term "LAWSUIT" means the above-captioned action.
 5         7.     The terms "YOU" and "YOUR" mean Deponent, including each of
 6   Deponent's current and former agents, employees, attorneys, consultants,
 7   investigators, accountants, and all other persons acting on Deponent's behalf.
 8                                      INSTRUCTIONS
 9         A.     Unless otherwise specified, the time period covered by each document
10   request is from January 1, 20 13 to February 1, 20 17.
11         B.     Each request contained herein extends to all documents in YOUR
12   possession, custody, or control.
13         C.     These requests specifically require the production of all responsive
14   documents, including all responsive information that is stored electronically
15   regardless of the data storage medium or system on which the electronic data
16   resides. These requests thus should be understood to encompass, and the responses
17   should include, ELECTRONICALLY STORED INFORMATION.
18         D.     All ELECTRONICALLY STORED INFORMATION that does not
19   exist in a standard file format shall be translated by YOU into a reasonably usable
20   format. For example, legacy data that can only be read by using obsolete hardware
21   systems and software shall be translated into contemporary formats.
22         E.     To the extent that YOU contend that YOU need not provide discovery
23   of certain responsive ELECTRONICALLY STORED INFORMATION on the
24   ground that the information is not readily accessible, YOU shall identify with
25   particularity: (i) the information that is not reasonably accessible; (ii) the reasons
26   why the information is not reasonably accessible; and (iii) the precise burden and
27   cost associated with production of the information.
28         F.     If YOU claim for any reason that certain electronic data sources need
                                                 2
       Case 2:16-cv-03799-DJH Document 70-1 Filed 04/18/19 Page 6 of 8


 1   not be searched or that data from certain sources need not be produced, YOU shall
 2   make reasonable data samples available to PLAINTIFF'S counsel and provide
 3   access to the data sources for testing and analysis at a time and in a manner that is
 4   convenient for the parties.
 5         G.     The identification obligations set forth below do not relieve YOU of
 6   any common law or statutory duty to preserve evidence in this LAWSUIT. YOU
 7   should preserve all relevant and potentially relevant information regardless of the
 8   source of that information.
 9         H.     YOU shall take measures to ensure that any processes by which
10   potentially relevant information could be automatically deleted or overwritten shall
11   be suspended until such time as the parties have come to agreements regarding the
12   treatment of such automatic computer processes.
13         I.     YOU must not remove or degrade the ability of ELECTRONICALLY
14   STORED INFORMATION to be searched and must provide native text-searchable
15   copies of documents in the event that certain documents exist in both searchable
16   and non-searchable formats.
17         J.     If documents exist in both electronic and non-electronic form or if
18   multiple copies of the same document exist in the same form, YOU shall produce
19   all copies and may not selectively choose which format or version will be produced.
20         K.     To the extent that YOU contend that potentially relevant documents
21   might reside on dynamic databases or other non-static computer systems, YOU
22   shall identify all such databases or systems with specificity and identify the types of
23   potentially relevant documents that might reside on such databases or systems.
24         L.     If YOU assert any privilege in responding to any request, describe in
25   detail in each instance the type of privilege asserted, the basis for the assertion, all
26   facts relied upon in support of the claim of privilege or related thereto, and identify,
27   to the fullest extent short of waiver, all information as to which YOU claim a
28   privilege.
                                                 3
           Case 2:16-cv-03799-DJH Document 70-1 Filed 04/18/19 Page 7 of 8


 1            M.     If privileged or protected information stored in electronic data is
 2   inadvertently produced, YOU may by timely notice assert the privilege or
 3   protection and YOU may obtain return of the materials without waiver. For this
 4   reason, YOU may not avoid or delay production obligations based on blanket,
 5   non-specific assertions of privilege or other protection.
 6            N.     If, after making your initial production and inspection, YOU obtain or
 7   become aware of any further DOCUMENTS or ELECTRONICALLY STORED
 8   INFORMATION responsive to these requests, YOU are required to produce such
 9   additional documents to PLAINTIFF'S counsel in this LAWSUIT pursuant to Rule
10   26(e) ofthe Federal Rules of Civil Procedure.
11            0.     In construing any Request, the singular form of a word shall be
12   interpreted as plural and plural as singular as necessary to bring within the scope of
13   the Request any information or documents which might otherwise be construed to
14   be outside its scope.
15            P.     In construing any Request, whenever appropriate, "and" as well as "or"
16   shall be construed either disjunctively or conjunctively as necessary to bring within
17   the scope of the Request any information which might otherwise be construed to be
18   outside its scope; and "all" shall mean "any and all," unless the context requires
19   otherwise.
20            Q.     Each Request shall be construed independently and not with reference
21   to any other Request herein for purposes of limitation, unless a Request so
22   specifies.
23                 DOCUMENTS TO BE PRODUCED AT THE DEPOSITION
24            1.     Documents evidencing HK.B, Inc. dba Southwest Industrial Rigging
25                   protocols, procedures, guidelines, standards; policy manual( s) for your
26                   position as Project Manager;
27   ///

28   ///

                                                    4
     Case 2:16-cv-03799-DJH Document 70-1 Filed 04/18/19 Page 8 of 8


 1      2.    Documents evidencing written communications between you and
 2            HKB, Inc., dba Southwest Industrial Rigging related to signing a
 3            memorandum agreement with the Southwest Regional Council of
 4            Carpenters (or its affiliated bodies like United Brotherhood of
 5            Carpenters, Joiners of America; and Arizona Local 1607);
 6

 7      3.    Documents evidencing any written instruction to you stating you did
 8            not have authority to sign contracts on behalf of the company;
 9
10      4.    Documents evidencing any training materials provided to you as
11            Project Manager;
12
13      5.    Documents evidencing any written communications between
14            Southwest Regional Council of Carpenters (or its affiliated bodies like
15            United Brotherhood of Carpenters, Joiners of America; and Arizona
16            Local 1607 and yourself
17
18
19
20
21
22
23
24
25
26
27
28

                                           5
